--------------------------------------------------------------------------------

EXHIBIT 10.8
 
Advisor Council Agreement
 
October 23. 2012
 
 
 
Dear Lenny H. Kohl:
 
On behalf of Seafarer Exploration Corp. (the "Company"), I am very pleased to
offer you a position on the Company's Advisory Council.
 
As a Advisor of the Company's Advisory Council, you will he invited to attend
Advisory Council meetings, either in person or on the telephone. In addition.
your name and biography may appear on the Company's website and corporate
identity materials. Your service as an Advisor of the Advisory Council will be
subject to the Company's Advisory Council Terms and Conditions attached hereto
as Exhibit A, to which you agree by your signature below (the ''Terms").
 
On behalf of the Company, I am excited about you serving as an Advisor of the
.Advisory Council and look forward to your continued input and guidance.
 


 
 
Sincerely,
 
 
Seafarer Exploration Corp.

 
 
/s/ Kyle Kennedy                                        
Kyle Kennedy
Chief Executive officer and Chairman of the Advisory Council
 


 


I agree to and accept the position as a Advisor of Seafarer Exploration Corp.'s
Advisory Council' and agree to he bound by all or the Terms and Conditions as
contained in Exhibit A.
 
 
/s/ Lenny H. Kohl                                                
Lenny H. Kohl
 
 
Page 1 of 5

--------------------------------------------------------------------------------

 
 
EXHIBIT A

 
Advisor Council Agreement
 
ADVVISOR COUNCIL TERMS AND CONDITIONS
 
1.
Term. The term ("Term") of this Advisory Council Agreement (the Agreement")
shall commence on October 23, 2012(the "Effective Date") and be in full force
and effect until terminated according to Paragraph 8.

 
2.
Appointment to the Advisory Council. The Company hereby appoints and
retains Lenny H. Kohl (the "Advisor"), on a non-exclusive basis, during the Term
to serve as a Advisor of its Advisory Council. In providing the Advisory
Services, the Advisor will have an Advisory role only and report directly to and
take direction from the Company's Board of Directors (the "Board"). Under no
circumstances will the Advisor perform any functions of the Board.

 
3.
Advisory Services. The Advisor, as an Advisor of the Company's Advisory Council,
shall use his best efforts To provide the Services (the "Services") to the Board
which shall include:

 
a. making recommendations for both the short term and the long term business
strategies to be employed by the Company:
 
b. monitoring and assessing the Company's business and to advise the Board with
respect to an appropriate business strategy on an ongoing basis:
 
c. commenting on proposed corporate decisions and identifying and evaluating
alternative courses of action;
 
d.  making suggestions to strengthen the Company's operations; c. identifying
and evaluating external threats and opportunities to the Company;
 
f. evaluating and making ongoing recommendations to the Board with respect to
the Company's business; and
 
g. providing such other Advisory or consulting services as may be appropriate
from time to time.
 
4.
Consideration.In consideration of the performance of the Services as a Advisor
of the Company's Advisory Council for a period of one year from the Effective
Date of this Agreement, the Company agrees to issue 900,000 shares of its
restricted common stock (the "Shares") to the Advisor. The shares will vest at a
rate of 75,000 per month during the term. In the event that this agreement is
terminated for any reason prior to the Termination Date, the Advisor agrees to
return to the Company for cancellation any portion of the Shares that have not
vested. The Shares will be issued upon the execution of this Agreement.

 
5.
Disclosures of Advisor.During the Term, the Advisor shall:

 

 
a.
disclose to the Company all of his interests in any transaction or agreement
contemplated by the Company or any matter which may taint the Advisor's
objectivity when performing his role as an Advisor hereunder;

 
 
b.
inform the Company of any business opportunities made available to the Advisor
as a result of the Advisor's involvement with the Company or otherwise through
the performance of the Services: and

 
 
c.
not serve as an Advisor, or consent to an appointment as a Advisor of the
Advisory Council or management team, accept employment from or perform
consulting services for any company which competes, directly or indirectly, with
the Company.


 
Page 2 of 5

--------------------------------------------------------------------------------

 

 
Advisor Council Agreement


6.
Warranties (lithe Advisor. The Advisor warrants that

 
 
a.
no other party has exclusive rights to his services in the specific areas
described and that the Advisor is in no way compromising any rights or trust
between any other party and the Advisor or creating a conflict of interest;

 
 
b.
no other agreement will be entered into that will create a conflict of interest
with this agreement:

 
 
c.
he will comply with all applicable state and federal laws and regulations, as
applicable, including Sections 10 and 16 of the Securities and Exchange Act of
1934; and

 
 
d.
he will not, without obtaining the Company's prior written consent, directly or
indirectly engage or prepare to engage in any activity in competition with the
Company or establish a business in competition with the Company.

 
7.
Expenses. The Company shall reimburse the Advisor for all approved reasonable
out-of-pocket expenses incurred in connection with the performance of the
Advisory Services. Out-of-pocket expenses may include travel (including meals,
gas, mileage, and lodging), presentation materials, miscellaneous fees. etc. The
Company must approve all reimbursable expenses in advance in writing.

 
8.
Termination.This Agreement may be terminated by either party for any reason upon
written notice to the other party. This Agreement shall automatically terminate
upon the death of the Advisor or upon his resignation or removal from, or
failure to win election or reelection to, the Company's Advisory Council. In the
event of any termination of this Agreement, the Advisor agrees to return any
materials transferred to the Advisor under this Agreement except as may be
necessary toany outstanding obligations hereunder. The Advisor agrees that the
Company has the right of injunctive relief to enforce this provision.
Termination of this Agreement shall not relieve the Advisor of his continuing
obligation under this Agreement with respect to confidentiality of proprietary
information.

 
9.
Independent Contractor.Advisor's relationship with the Company will at all times
be that of an independent contractor and not that of an employee. The Advisor
will not be deemed an employee of the Company for purposes of employee benefits.
income tax, withholding, F.1.C.A. taxes, unemployment benefits or otherwise; The
Advisor shall not enter into any agreement or incur any obligations on the
Company's behalf and the Advisor will have no authority to enter into contracts
that bind the Company or create obligations on the part of the Company without
the prior written authorization of the Company.

 
10.
Non-disclosure of Confidential Information.

 

 
a.
Agreement Not to Disclose.Advisor agrees not to use any Confidential Information
(as defined below) disclosed to Advisor by the Company for Advisor's own use or
for any purpose other than to carry out discussions concerning, and the
undertaking of, the Services. Advisor shall not disclose or permit disclosure of
any Confidential Information of the Company to third parties other than other
Advisors of the Company's Advisory Council. Advisor agrees to take all
reasonable measures to protect the secrecy of and avoid disclosure or use of
Confidential Information of the Company in order to prevent it from falling into
the public domain or the possession of persons other than those persons
authorized under this Agreement to have any such information. Advisor further
agrees to notify the Company in writing of any actual or suspected misuse,
misappropriation or unauthorized disclosure of the Company's Confidential
Information which may come to Advisor's attention.

 

 
b.
Definition of Confidential Information."Confidential Information" means any
information. technical data or know-how (whether disclosed before or after the
date of this Agreement), including, but not limited to, information relating to
business and product or service plans, financial projections, customer lists,
business forecasts, sales and merchandising. human resources, shipwreck maps,
patents, patent applications, computer object or source code, research,
inventions, processes, designs, drawings, engineering, marketing or finance to
be confidential or proprietary or which information would. under the
circumstances, appear to a reasonable person to be confidential or proprietary.
Confidential Information does not include information, technical data or
know-how which: (i) is in the possession of Advisor at the time of disclosure,
as shown by Advisor's tiles and records immediately prior to the time of
disclosure; or (ii) becomes part of the public knowledge or literature, not as a
direct or indirect result of any improper inaction or action of Advisor.

 
 
 
 
Page 3 of 5

--------------------------------------------------------------------------------

 
 
 
Advisor Council Agreement
 

 
c.
Exceptions. Notwithstanding the above, Advisor shall not have liability to the
Company with regard to any Confidential Information of the Company which Advisor
can prove (i) is disclosed with the prior written approval of the Company, or
(ii) is disclosed pursuant to the order or requirement of a court,
administrative agency, or other governmental body; provided, however, that
Advisor shall provide prompt notice of such court order or requirement to the
Company to enable the Company to seek a protective order or otherwise prevent or
restrict such disclosure.

 

 
d.
The Advisor specifically acknowledges that the Company is a publicly traded
company whose shares are traded on the Over-the-Counter Bulletin Board under the
ticker symbol SFRX. The Advisor has received or may receive in the future
material non public information from the Company. In terms of receiving material
non public information from the Company, the Advisor is subject all to
securities laws applicable to insider trading. Moreover, the Advisor agrees that
he will hold in strict confidence and not disclose to any third party any
material non public information of the Company except as approved in writing by
the CEO. The Advisor further agrees that he will use any material non public
information that he receives from the Company for lawful purposes only.

 
11.
No Rights Granted. Nothing in this Agreement shall be construed as granting any
rights under any patent, copyright or other intellectual property right of the
Company, nor shall this Agreement grant Advisor any rights in or to the
Company's Confidential Information. except the limited right to use the
Confidential Information in connection with the Advisory Services.

 
12.
No Liability. Under no circumstances shall the Company be liable to the Advisor
for any consequential damages claimed by any other party as a result of
representations made by the Advisor with respect to the Company which are
different from any to those made in writing by the Company. Furthermore, except
for the maintenance of confidentiality. neither party shall be liable to the
other for delay in any performance, or for failure to render any performance
under this agreement when such delay or failure is caused by Government
regulations (whether or not valid), fire, strike, differences with workmen,
illness of employees, flood. accident, or any other cause or causes beyond
reasonable control of such delinquent party.

 
13.
No Liability for Acts of the Company. The Advisor shall not be liable for any
act of the Company or any of its directors, officers, consultants or employees.

 
14.
Assignment of Inventions. To the extent that, in the course of performing the
Services, Advisor jointly or solely conceives, develops, or reduces to practice
any inventions, original works of authorship, developments. concepts. know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, Advisor hereby agrees to assign all rights, titles
and interest to such inventions to the Company.

 
15.
No Waiver. A waiver by either party of any breach of this Agreement by the other
party shall not he construed as a waiver of any such subsequent breach by such
party of the same or any other provisions of this Agreement. The failure of a
Party to insist upon strict adherence to any term of this Agreement on one or
more occasions will not be considered a waiver or deprive that Party of the
right thereafter to insist upon adherence to that term of any other term of this
Agreement.

 
16.
Partial Invalidity. If any portion of this Agreement shall be held invalid or
void, the remainder of this Agreement shall not be affected but such portion
shall be deemed modified to the extent necessary to render such provision
enforceable under the law, and this Agreement shall remain valid and enforceable
as so modified. In the event that the provision may not be modified in such a
way as to make it enforceable, the Agreement shall be construed as if the
portion so invalidated was not part of this Agreement.

 
 
Page 4 of 5

--------------------------------------------------------------------------------

 

 
Advisor Council Agreement
 
17.
Governing Law. This Agreement shall be construed under and governed by the laws
of the State of Florida without giving effect to the principles of conflict of
laws. Both parties agree that the sole venue for litigation of any dispute
arising under this agreement will be in Hillsborough County, Florida.

 
18.
Facsimile Signatures. This Agreement may be executed by facsimile signature. A
signed facsimile or photocopy of this Agreement shall be treated as an original,
and shall be deemed to be as binding, valid, genuine, and authentic as an
originally signed agreement for all purposes, including all matters of evidence
and the "best evidence" rule.

 
19.
Advice of Counsel. Each Party Acknowledges that, in executing this Agreement,
such Party has had the opportunity to seek the advice of independent legal
counsel, and has read and understood all of the terms and provisions of this
Agreement. This Agreement shall not be construed against any Party by reason of
the drafting or preparation hereof.

 
20.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes and cancels any
prior communications, representations, understandings, and agreements, whether
verbal or in writing, between the parties. No modifications of or changes to
this Agreement shall be binding, nor can any of its provisions be waived, unless
agreed to in writing by the parties.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Page 5 of 5

--------------------------------------------------------------------------------